Exhibit 10.2
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AGREEMENT made and dated effective the 2nd day of September, 2011.
 
BETWEEN:
 
SILVER BULL RESOURCES, INC.
 
(the "Company")
 
AND:
 
BRIAN D. EDGAR
 
(the "Executive")

WHEREAS:
 
A.  The Company and the Executive entered into an employment agreement, dated
April 16, 2010 (the “Original Agreement”) pursuant to which the parties agreed
to the terms and conditions of employment of the Executive.
 
B.   The Company and the Executive (the “Parties”) wish to amend and restate the
Original Employment agreement.
 
           NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
forgoing recitals and of the mutual covenants, agreements and representations
contained herein and other valuable consideration given by each party hereto to
the other, the receipt and sufficiency of which are hereby acknowledged by each
of the Parties, the Parties hereby agree as follows:
 
1.    DEFINITIONS
 
1.1      Unless otherwise defined in the body of this Agreement, defined terms
have the meanings ascribed to them in Schedule "A" of this Agreement.
 
2.        EMPLOYMENT
 
2.1      Position. The Company agrees to employ the Executive as Executive
Chairman of the Company. The Executive shall perform, observe and conform to
such duties and instructions as from time to time are lawfully assigned or
communicated to the Executive on behalf of the Company and on behalf of such
affiliated companies designated by the Company as requiring the services of the
Executive and as are consistent with his position.
 
 
 
 

--------------------------------------------------------------------------------

 
2.2       Service. During the term the Executive shall:
 
(a)  
well and faithfully serve the Company and use his best efforts to promote the
best interests of the Company;

 
(b)  
unless prevented by ill health or injury, devote a portion of his working time
and attention to the business of the Company; and

 
(c)  
comply in all material respects with any Company policies that may apply to the
Executive from time to time.

 
2.3       Term. The term of this Agreement shall be effective from
September 2, 2011 (the "Effective Date") and shall continue until this Agreement
and the Executive's employment are terminated in accordance with Section 4 of
this Agreement.
 
3.         COMPENSATION AND BENEFITS
 
3.1       Salary. The Company shall pay to the Executive $7,500 CDN
("Base Salary") per month for every month during which this Agreement remains in
effect, payable in accordance with the Company's regular payroll practices or on
such other basis as mutually agreed between the Company and the Executive.
 
3.2       Bonus.  Employee shall be eligible to earn a bonus at the complete
discretion of the Board.  Bonus compensation will be paid in accordance with
Employer’s normal payroll practice.
 
3.3       Stock Options. The Parties acknowledge that the Executive holds stock
options to acquire 600,000 shares of the Company’s common stock in accordance
with the Stock Option Plan.
 
3.4       Group Benefits. The Executive will be eligible to participate in the
Company's employee benefit plans, provided that such participation will be
subject to all terms and conditions of such plans (including, without
limitation, all waiting periods, eligibility requirements, contributions,
exclusions or other similar conditions and limitations). The introduction and
administration of the employee benefit plans is within the Company's sole
discretion, and the Executive agrees that the introduction, deletion or
amendment of any of the benefits shall not constitute a breach of this
Agreement.
 
3.5       Vacation. The employment of the Executive is part time and it is
acknowledged that he will be entitled to take vacation breaks at various times
during the year.  The timing of vacation will be subject to the Company's
business needs at the time.
 
3.6       Expenses. The Executive shall be reimbursed by the Company for all
reasonable expenses incurred in connection with the Executive's employment
within a reasonable time after receipt of the appropriate invoice or other
documentation related to such expenses.
 
3.7       Other Perquisites. The Company agrees to pay all reasonable costs
associated with parking and professional membership dues incurred by the
Executive related to the Executive's employment.
 
2
 
 

--------------------------------------------------------------------------------

 
3.8      Statutory Deductions. The Company shall have the right to deduct and
withhold from the Executive's compensation any amounts required to be deducted
and remitted under the applicable provincial laws or federal laws of Canada.
 
4.        TERMINATION OF AGREEMENT AND EMPLOYMENT
 
4.1      Termination by Executive. The Executive may terminate his employment
with the Company by giving not less thirty (30) days written notice of
resignation to the Company. At the time the Executive provides the Company with
notice of resignation, or at any time thereafter, the Company shall have the
right to elect to terminate the Executive's employment at any time prior to the
effective date of the Executive's resignation, and upon such election, shall
provide to the Executive a lump sum payment equal to the Base Salary then in
effect for the number of days that remain outstanding to the effective date of
the Executive's resignation.
 
4.2      Termination by Company Without Cause. The Company may terminate this
Agreement without Cause at any time by providing the Executive with written
notice of termination and a lump sum payment of twelve (12) months of Base
Salary.
 
4.3      Termination By Executive Following a Change of Control. The Executive
may elect, within three (3) months of a Change of Control of the Company to
terminate his employment and this Agreement upon providing written notice of
termination to the Company. Upon receipt of such notice of termination in
accordance with this, the Company shall pay the Executive's Base Salary for
twelve (12) months plus the previous year bonus then in effect.
 
4.4      Termination by the Company for Just Cause. Notwithstanding any other
provision of this Agreement, the Company may on written notice to the Executive
immediately terminate this Agreement and the Executive's employment with the
Company at any time for Cause, without notice or pay in lieu of notice or any
other form of compensation, severance pay or damages.
 
4.5      Directorship and Offices. Upon the termination of his employment with
the Company, the Executive shall immediately resign any directorship or office
held in the Company or any respective parent, subsidiary or affiliated companies
of the Company and, except as provided in this Agreement, the Executive shall
not be entitled to receive any written notice of termination or payment in lieu
of notice, or to receive any severance pay, damages or compensation for loss of
office or otherwise, by reason of the resignation or resignations referred to in
this Section 4.5.
 
4.6      Bonus Upon Termination. The Executive's participation in any and all
bonus plans shall cease immediately on the date the Executive receives or gives
notice of termination of this Agreement and the Executive shall only be entitled
to receive any bonus prorated to the date the Executive receives or gives notice
of termination.
 
3
 
 

--------------------------------------------------------------------------------

 
4.7      Stock Options on Termination. The vesting and exercise of any stock
options granted to the Executive in the event the Executive's employment with
the Company or this Agreement is terminated, for any reason, shall be governed
by the terms of the Stock Option Plan and any applicable stock option agreement
in effect between the Company and the Executive at the time of termination.
 
4.8       No Additional Payments. The Executive acknowledges and agrees that
unless otherwise expressly agreed in writing between the Executive and the
Company, the Executive shall not be entitled, by reason of the Executive's
relationship with the Company or by reason of any termination of his employment
by the Company, for any reason, to any remuneration, compensation or other
benefits other than those expressly provided for in this Agreement. The
Executive further acknowledges and agrees that any amounts paid to the Executive
pursuant to this Section 4 are inclusive of any amounts that may be payable
under any statute of Canada in respect of compensation for length of service,
notice of termination or severance pay.
 
5.        CONFIDENTIAL INFORMATION
 
5.1      The Executive acknowledges that, by reason of the Executive's
employment by the Company, the Executive will have access to Confidential
Information of the Company that the Company has spent time, effort and money to
develop and acquire. For the purposes of this Agreement any reference to the
"Company" shall mean the Company, and such respective affiliates and
subsidiaries as may exist from time to time.
 
5.2      The Executive acknowledges that the Confidential Information is a
valuable and unique asset of the Company and that the Confidential Information
is and will remain the exclusive property of the Company.
 
5.3      The Executive agrees to maintain securely and hold in strict confidence
all Confidential Information received, acquired or developed by the Executive or
disclosed to the Executive as a result of or in connection with the Executive's
employment with the Company. The Executive agrees that, both during his
employment with the Company and after the termination of his employment with the
Executive, the Executive will not, directly or indirectly, divulge, communicate,
use, copy or disclose or permit others to use, copy or disclose, any
Confidential Information to any person, except as such disclosure or use is
required to perform his duties hereunder or as may be consented to by prior
written authorization of the Company.
 
5.4      The obligation of confidentiality imposed by this Agreement shall not
apply to information that appears in issued patents or printed publications,
that otherwise becomes generally known in the industry through no act of the
Executive in breach of this Agreement, or that is required to be disclosed by
court order or applicable law.
 
5.5      The Executive understands that the Company has from time to time in its
possession information belonging to third parties or which is claimed by third
parties to be confidential or proprietary and which the Company has agreed to
keep confidential. The Executive agrees that all such information shall be
Confidential Information for the purposes of this Agreement.
 
4
 
 

--------------------------------------------------------------------------------

 
5.6      The Executive agrees that documents, copies, records and other property
or materials made or received by the Executive that pertain to the business and
affairs of the Company, including all Confidential Information which is in the
Executive's possession or under the Executive's control are the property of the
Company and that the Executive will return same and any copies of same to the
Company immediately upon termination of the Executive's employment or at any
time upon the request of the Company.
 
6.        RESTRICTED ACTIVITIES
 
6.1      Restriction on Competition. The Executive covenants and agrees with the
Company that the Executive will not, without the prior written consent of the
Company, at any time during his employment or for a period of six (6) months
following the termination of the Executive's employment, for any reason, either
individually or in partnership or in conjunction with any person, whether as
principal, agent, shareholder, director, officer, employee, investor, or in any
other manner whatsoever, directly or indirectly, advise, manage, carry on, be
engaged in, own or lend money to, or permit the Executive's name or any part
thereof to be used or employed by any person managing, carrying on or engaged in
a business anywhere in Gabon, West Africa or the province of Coahuila, Mexico or
other jurisdiction in which the Company is carrying on active business which is
in direct competition with the business of the Company.
 
6.2      Restriction on Solicitation. The Executive shall not, at any time
during his employment or for a period of six (6) months after the termination of
the Executive's employment, for any reason, without the prior written consent of
the Company, for his account or jointly with another, either directly or
indirectly, for or on behalf of himself or any individual, partnership,
corporation or other legal entity, as principal, agent, employee or otherwise,
solicit, influence, entice or induce, attempt to solicit, influence, entice or
induce:
 
(a)  
any person who is employed by the Company to leave such employment; or

 
(b)  
any person, firm or corporation whatsoever, who is or was at any time in the
last twelve (12) months of the Executive's employment a customer or supplier of
the Company or any affiliate or subsidiary of the Company, to cease its
relationship with the Company or any affiliate or subsidiary of the Company.

 
7.        ENFORCEMENT
 
7.1      The Executive acknowledges and agrees that the covenants and
obligations under Sections 5 and 6 are reasonable, necessary and fundamental to
the protection of the Company's business interests, and the Executive
acknowledges and agrees that any breach of these Sections by the Executive would
result in irreparable harm to the Company and loss and damage to the Company for
which the Company could not be adequately compensated by an award of monetary
damages. Accordingly, the Executive agrees that, in the event the Executive
violates any of the restrictions referred to in Sections 5 or 6, the Company
shall suffer irreparable harm and shall be entitled to preliminary and permanent
injunctive relief and any other remedies in law or in equity which the court
deems fit.
 
5
 
 

--------------------------------------------------------------------------------

 
8.        GENERAL PROVISIONS
 
8.1      Cooperation and Assistance. The Executive agrees that he shall, both
during the term of this Agreement and thereafter, fully co-operate with and
assist the Company in the resolution of complaints, claims or disputes against
the Company, including without limitation civil, criminal or regulatory
proceedings.
 
8.2      Use of Likeness. The Executive hereby grants to the Company, its
parent, subsidiary and affiliated companies, during the term of the Executive's
employment with the Company, and for a period of one (1) year after the
termination of that employment for any reason, the right to use the Executive's
name, likeness and biography in connection with the advertising, sale and/or
marketing of the Company's, or its parent or affiliated company's, products or
services.
 
8.3      Severability. If any provision of this Agreement is declared
unenforceable or invalid for any reason whatsoever, such unenforceability or
invalidity shall not affect the enforceability or validity of any remaining
portion of this Agreement, which remaining portion shall remain in full force
and effect with such unenforceable or invalid provisions shall be severed from
the remainder of this Agreement.
 
8.4      Survival. The Company and the Executive expressly acknowledge and agree
that the provisions of this Agreement, which by their express or implied terms
extend beyond the termination of the Executive's employment hereunder, or beyond
the termination of this Agreement, shall continue in full force and effect
notwithstanding the termination of the Executive's employment or the termination
of this Agreement for any reason.
 
8.5      Effect of Agreement. The provisions of this Agreement constitute the
entire employment agreement between the Parties and it supersedes and cancels
all previous communications, representations and agreements, whether oral or
written, between the Parties with respect to the Executive's employment by the
Company including the Original Agreement. In consideration of the Company
entering into this Employment Agreement, the Executive hereby remises, releases
and forever discharges the Company from any and all claims, liability, actions
or causes of actions arising or which may arise now or hereafter in connection
with any claim by the Executive in respect of any prior written or oral
employment contracts or arrangements between the Executive and Company that
pre-date the date of execution of this Employment Agreement including the
Original Agreement.
 
8.6      Amendment. This Agreement may not be amended or modified except by
written instrument signed by the Company and the Executive.
 
8.7      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the province of British Columbia and the federal
laws of Canada applicable therein, which shall be deemed to be the proper law
hereof.  The Parties hereby attorn to and submit to the jurisdiction of the
courts of British Columbia.
 
8.8      Enurement. This Agreement shall enure to the benefit of and be binding
upon the Parties hereto and their respective heirs, executors, administrators,
successors, personal representatives and permitted assigns.
 
 
6
 
 

--------------------------------------------------------------------------------

 
8.9       Affiliated Corporations. The Executive acknowledges and agrees that
all of the Executive's covenants and obligations to the Company, as well as the
rights of the Company under this Agreement, shall run in favor of and shall be
enforceable by the parent, subsidiary and affiliated companies of the Company.
The Executive acknowledges that notwithstanding references in this Agreement to
affiliated companies of the Company, this Agreement is between the Executive and
the Company.
 
8.10    Legal Advice. The Executive acknowledges this Agreement has been
prepared by the Company and that the Executive has had sufficient time to review
these documents thoroughly, including enough time to obtain independent legal
advice concerning the interpretation and effect of these documents prior to
their execution. By signing these documents, the Executive represents and
warrants that he has read and understood these documents and that he executes
them of his own free will and act.
 
    IN WITNESS WHEREOF the Parties have hereto have duly executed this agreement
as of the day and year first above written.
 

 
SILVER BULL RESOURCES, INC.
         
 
Per:
/s/ Timothy Barry       Authorized Signatory          

 
 
  /s/ Brian D. Edgar      
BRIAN D. EDGAR
                 


 

 
7
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE "A"
DEFINITIONS
The following terms shall have the following definitions:
 
(a)  
"Board" means the Board of Directors of the Company;

 
(b)  
"Cause" has the meaning commonly ascribed to the phrase "cause" or "just cause
for termination" at common law and, without limiting the foregoing, includes any
of the following acts or omissions:

 
(i)  
the Executive's gross default or misconduct during the Executive's employment in
connection with or effecting the business of the Company;

 
(ii)  
the Executive's continued refusal or willful misconduct to carry out the duties
of his employment after receiving written notice from the Company of the failure
to do so and having had an opportunity to correct same within a reasonable
period of time from the date of receipt of such notice;

 
(iii)  
theft, fraud, dishonesty or misconduct of the Executive involving the property,
business or affairs of the Company or in the carrying out of the duties of his
employment; or

 
(iv)  
any material breach of this Agreement including any breach Sections 5, 6 or 7 of
this Agreement;

 
(c)
"Change of Control" means the occurrence of one or more of the following events
after the Effective Date of this Agreement:

 
(i)  
any Person or combination of Persons acting jointly or in concert acquires or
becomes the beneficial owner of, directly or indirectly, more than 50% of the
voting securities of the Company, whether through the acquisition of previously
issued and outstanding voting securities, or of voting securities that have not
been previously issued, or any combination thereof or any other transaction
having a similar effect; or

 
(ii)  
the sale or transfer of more than 50% of the operating assets of the Company to
an entity not controlled by the Company;

 
(d)
"Confidential Information" means all trade secrets, proprietary information and
other data or information (and any tangible evidence, record or representation
thereof), whether prepared, conceived or developed by an employee of the Company
(including the Executive) or received by the Company from an outside source
which is maintained in confidence by the Company or any of its employees,
contractors or customers including, without limitation:

 
 
8
 
 

--------------------------------------------------------------------------------

 
 
(i) any ideas, drawings, maps, improvements, know-how, research, geological
records, drill logs, inventions, innovations, products, services, sales,
scientific or other formulae, core samples, processes, methods, machines,
procedures, tests, treatments, developments, technical data, designs, devices,
patterns, concepts, computer programs or software, records, data, training or
service manuals, plans for new or revised services or products or other plans,
items or strategy methods on compilation of information, or works in process, or
any inventions or parts thereof, and any and all revisions and improvements
relating to any of the foregoing (in each case whether or not reduced to
tangible form) that relate to the business or affairs of the Company or that
result from its marketing, research and/or development activities;

 
 
(ii) any information relating to the relationship of the Company with any
personnel, suppliers, principals, investors, contacts or prospects of the
Company and any information relating to the requirements, specifications,
proposals, orders, contracts or transactions of or with any such persons;

 
 
(iii) any marketing material, plan or survey, business plan, opportunity or
strategy, development plan or specification or business proposal;

 
 
(iv) financial information, including the Company's costs, financing or debt
arrangements, income, profits, salaries or wages; and

 
 
(v) any information relating to the present or proposed business of the Company.

 
 
 
(e)  
"Person" means an individual, partnership, association, company, body corporate,
trustee, executor, administrator, legal representative and any national,
provincial, state or municipal government; and

 
(f)  
"Stock Option Plan" means the 2010 Stock Option and Stock Bonus Plan for Silver
Bull Resources Inc. as amended from time to time.

 
 
 
9
 
 

--------------------------------------------------------------------------------

 